Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

In view of the recent amendments, the rejection of claims 2-10, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambati et al., US 2018/0293501, and further in view of Chin et al., US 2011/0055631 A1.
Referring to claim 1:
In para. 0013, Ambati et al. disclose a computing device (a repairable board detection device) may be configured to implement a machine learning model that may be trained to output a prediction based on a set of input data.  However, Ambati et al. do not explicitly disclose that the computing device (the repairable board detection device) obtains repair-relevant information of a plurality of sample repairable boards. 
Machine learning is a field of computer science that gives computers the ability to learn without being explicitly programmed.  A computer may include a machine learning model that can be trained to implement a complex function that is configured to generate one or more predictions based on a set of inputs (Ambati et al.: para. 0002).  With respect to motherboard diagnostics, a machine learning system would adapt to various motherboard types and motherboard errors and become an expert system capable of accurately and efficiently diagnosing a motherboard.    

In para. 0019, Ambati et al. disclose obtaining, by the repairable board detection device, a features list which comprises the predetermined features.
In para. 0046, Ambati et al. disclose encoding a value of each feature of the features list (a transformation).  And in para. 0019, Ambati et al. disclose converting feature values of the predetermined features to truth-values based on a predetermined converting rule to establish a features truth-value list, by the repairable board detection device (the prediction label may indicate the entry is associated with abnormal behavior (e.g., yes/no, 0/1).
In para. 0019, 0020, and 0053, Ambati et al. disclose applying, by the repairable board detection device, the features truth-value list and detection results (para. 0053, the machine learning model may be retrained based on a comparison of prediction labels) of the plurality of the sample repairable boards as the training features. 
In para. 0020-0021, Ambati et al. disclose establishing and training, by the repairable board detection device, a board detection model based on the training features.
In para. 0054, Chin et al. disclose receiving, by the repairable board detection device, repair-relevant information of a repairable board (status information retrieved by the pluggable error detection board.  And in para. 0013, Ambati et al. disclose transmitting, by the repairable board detection device, the repair-relevant information of the repairable board to the board detection model (a computing device or the pluggable 
In para. 0050 and 0053, Ambati et al. disclose wherein each feature value is trained to obtain a weighted value (weights maybe adjusted to improve accuracy), and the board detection model calculates the detection result of the repairable board according to the weighted value of each feature value. 
Referring to claim 5, in para. 0013, Ambati et al. disclose wherein establishing and training a board detection model based on the training features comprises: establishing a machine learning model and training the machine learning model based on the training features to obtain the board detection model. 
Referring to claim 7, in para. 0019, Ambati et al. disclose wherein the predetermined converting rule comprises: converting a feature value of the features list to a truth-value of "1" in response to the feature value of the features list existing in the predetermined features (the prediction label is yes or 1 if the entry is associated with an abnormal behavior); and converting the feature value of the features list to a truth-value of "0" in response to the feature value of the features list not existing in the predetermined features (the prediction label is no or 0 if the entry is not associated with an abnormal behavior).  And in para. 0045, Ambati et al. disclose that a version of the training and validation data is comprised of a plurality of entries having corresponding features, feature values, and/or prediction labels (given the BRI, converting a feature value is assigning a prediction label).



In para. 0013, Ambati et al. disclose wherein establishing and training the board detection model based on the training features comprises: dividing the training features into a training set and a verifying set (the set of input data may be sorted into training data and validation data).
In para. 0013, Ambati et al. disclose establishing a machine learning model and training the machine learning model according to the training set.  In para. 0044-0046, Ambati et al. disclose wherein the machine learning model comprises an input layer.  And in para. 0050, Ambati et al. disclose wherein the machine learning model comprises an output layer (outputs a prediction label).  
In para. 0052, Ambati et al. disclose a deep learning model and hidden layers (deep learning uses multiple layers).  
In para. 0054-0055, Ambati et al. disclose applying the verifying set to verify a trained machine learning model and counting a prediction accuracy of the trained machine learning model based on each verification result.
In para. 0057, Ambati et al. disclose determining whether the prediction accuracy of the trained machine learning model is less than a predetermined value; and setting the trained machine learning model as the board detection model in response to the prediction accuracy of the trained machine learning model being not less than the predetermined value (the learning model is retained if the validation score is greater than or equal to the threshold validation score). 



In para. 0067, Ambati et al. disclose adjusting parameters of the machine learning model in response to the prediction accuracy being less than the predetermined value (weights are tuned).
In para. 0067, Ambati et al. disclose retraining an adjusted machine learning model according to the training set.
In para. 0068, Ambati et al. disclose applying the verifying set to verify the adjusted machine learning model and regaining a prediction accuracy of the adjusted machine learning model based on each verification result (validating a trained machine learning model).
In para. 0068, Ambati et al. disclose determining whether the prediction accuracy of the adjusted machine learning model is less than the predetermined value; setting the adjusted machine learning model as the board detection model in response to the prediction accuracy of the adjusted machine learning model being not less than the predetermined value (a machine learning machine may be validated in the event a validation score associated with its prediction labels is greater than or equal to a validation score threshold).
In para. 0068, Ambati et al. disclose repeating adjustment and retraining steps until the prediction accuracy is not less than the predetermined value in response to the prediction accuracy of the adjusted machine learning model being less than the predetermined value (a machine learning machine may be validated in the event a validation score associated with its prediction labels is greater than or equal to a validation score threshold.  Otherwise, the machine model is retrained).

In para. 0048 and 0049, Chin et al. disclose a boot management chip on the motherboard that collects system status information after the motherboard performs a common POST.  In para. 0053, Chin et al. disclose storing the status information in a register.  And in para. 0054, Chin et al. disclose making the status information and power-on timings of the voltage source available to a pluggable error detection board (wherein receiving the repair-relevant information of a repairable board and transmitting the repair-relevant information of the repairable board to the board detection model to obtain the detection result of the repairable board comprises: receiving the repair-relevant information of the repairable board).
In para. 0018, 0019, and 0024, Ambati et al. disclose transmitting the repair-relevant information of the repairable board to the board detection model to obtain a probability value being a normal board or a probability value being an abnormal board (output a prediction).
In para. 0093-0094, Ambati et al. disclose determining whether the probability value is greater than a predetermined probability (indicating a probability that the entry is associated with abnormal behavior—i.e., a greater probability means it is likely associated with an abnormal behavior); and obtaining the detection result of the repairable board based on a determined result (an alert is outputted). 
Claims 1, 2, 5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambati et al., US 2018/0293501 A1, and further in view of Su et al., US 9,954,727 B2.

eferring to claim 1:
In para. 0013, Ambati et al. disclose a computing device (a repairable board detection device) may be configured to implement a machine learning model that may be trained to output a prediction based on a set of input data.  However, Ambati et al. do not explicitly disclose that the computing device (the repairable board detection device) obtains repair-relevant information of a plurality of sample repairable boards. 
In col. 3, lines 8-17, Su et al. disclose a BMC that can be embedded on a motherboard of a server. The BMC can allow for out-of-band management of the server. For example, a network administrator using an administrator device (a repairable board detection device or the computing device of Ambati et al.) can remotely command the BMC to automatically collect debug information or to receive collected debug information from the BMC.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the BMC of Su et al. into the machine learning model of Ambati et al.  A person of ordinary skill in the art would have been motivated to make the modification because Ambati et al. is not limited to the type of input data.  The BMC of Su et al. provides debug information and then using this data output in Su et al. as an input to the machine learning model of Ambati et al. results in a system able to make predictions (see Ambati et al.: para. 0002) about motherboards and abnormal behavior (see Ambati et al.: para. 0065).  Machine learning is a field of computer science that gives computers the ability to learn without being explicitly programmed.  A computer may include a machine learning model that can be trained to implement a complex function that is configured to generate one or more predictions based on a set of inputs (Ambati et al.: para. 0002).  With respect to motherboard diagnostics, a 
In para. 0019, Ambati et al. disclose extracting, by the repairable board detection device, predetermined features from the repair-relevant information of the plurality of the sample repairable boards.
In para. 0019, Ambati et al. disclose obtaining, by the repairable board detection device, a features list which comprises the predetermined features.
In para. 0046, Ambati et al. disclose encoding a value of each feature of the features list (a transformation).  And in para. 0019, Ambati et al. disclose converting feature values of the predetermined features to truth-values based on a predetermined converting rule to establish a features truth-value list, by the repairable board detection device (the prediction label may indicate the entry is associated with abnormal behavior (e.g., yes/no, 0/1).
In para. 0019, 0020, and 0053, Ambati et al. disclose applying, by the repairable board detection device, the features truth-value list and detection results (para. 0053, the machine learning model may be retrained based on a comparison of prediction labels) of the plurality of the sample repairable boards as the training features. 
In para. 0020-0021, Ambati et al. disclose establishing and training, by the repairable board detection device, a board detection model based on the training features.

In para. 0050 and 0053, Ambati et al. disclose wherein each feature value is trained to obtain a weighted value (weights may be adjusted to improve accuracy), and the board detection model calculates the detection result of the repairable board according to the weighted value of each feature value. 
Referring to claim 2, in col. 1, lines 50-59, Su et al. disclose wherein obtaining the repair-relevant information of a plurality of sample repairable boards comprises: obtaining the repair-relevant information of the plurality of the sample repairable boards from a baseboard management controller (BMC) of each sample repairable board. 
Referring to claim 5, in para. 0013, Ambati et al. disclose wherein establishing and training the board detection model based on the training features comprises: establishing a machine learning model and training the machine learning model based on the training features to obtain the board detection model. 
Referring to claim 7, in para. 0019, Ambati et al. disclose wherein the predetermined converting rule comprises: converting a feature value of the features list to a truth-value of "1" in response to the feature value of the features list existing in the predetermined features (the prediction label is yes or 1 if the entry is associated with an 
Referring to claim 8:
In para. 0013, Ambati et al. disclose wherein establishing and training the board detection model based on the training features comprises: dividing the training features into a training set and a verifying set (the set of input data may be sorted into training data and validation data).
In para. 0013, Ambati et al. disclose establishing a machine learning model and training the machine learning model according to the training set.  In para. 0044-0046, Ambati et al. disclose wherein the machine learning model comprises an input layer.  And in para. 0050, Ambati et al. disclose wherein the machine learning model comprises an output layer (outputs a prediction label).  
In para. 0052, Ambati et al. disclose a deep learning model and hidden layers (deep learning uses multiple layers).  
In para. 0054-0055, Ambati et al. disclose applying the verifying set to verify a trained machine learning model and counting a prediction accuracy of the trained machine learning model based on each verification result.

Referring to claim 9:
In para. 0067, Ambati et al. disclose adjusting parameters of the machine learning model in response to the prediction accuracy being less than the predetermined value (weights are tuned).
In para. 0067, Ambati et al. disclose retraining an adjusted machine learning model according to the training set.
In para. 0068, Ambati et al. disclose applying the verifying set to verify the adjusted machine learning model and regaining a prediction accuracy of the adjusted machine learning model based on each verification result (validating a trained machine learning model).
In para. 0068, Ambati et al. disclose determining whether the prediction accuracy of the adjusted machine learning model is less than the predetermined value; setting the adjusted machine learning model as the board detection model in response to the prediction accuracy of the adjusted machine learning model being not less than the predetermined value (a machine learning machine may be validated in the event a validation score associated with its prediction labels is greater than or equal to a validation score threshold).

Referring to claim 10:
In col. 3, lines 8-17, Su et al. disclose a BMC that can be embedded on a motherboard of a server. The BMC can allow for out-of-band management of the server. For example, a network administrator using an administrator device (a repairable board detection device or the computing device of Ambati et al.) can remotely command the BMC to automatically collect debug information or to receive collected debug information from the BMC (wherein receiving the repair-relevant information of a repairable board and transmitting the repair-relevant information of the repairable board to the board detection model to obtain a detection result of the repairable board comprises: receiving the repair-relevant information of the repairable board).
In para. 0018, 0019, and 0024, Ambati et al. disclose transmitting the repair-relevant information of the repairable board to the board detection model to obtain a probability value being a normal board or a probability value being an abnormal board (output a prediction).
In para. 0093-0094, Ambati et al. disclose determining whether the probability value is greater than a predetermined probability (indicating a probability that the entry is associated with abnormal behavior—i.e., a greater probability means it is likely . 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11, 12, and 14-20 are allowed.
Response to Arguments
Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive.
On page 13, under the REMARKS, the Applicant argues, “In amended claim 1, truth-values "1" and "0" of the features truth-value list are configured to indicate feature value is existing or is not existing in a sample repairable board, in Ambati, the prediction labels "1" and "0" respectively indicate that the entry is associated or is not associated with the abnormal behavior. This is quite different from Ambati.”  The Examiner respectfully disagrees.  There is no recitation of “truth-values "1" and "0" of the features truth-value list are configured to indicate feature value is existing or is not existing in a sample repairable board” in claim 1.  At best, claim 1 recites “converting feature values of the predetermined features to truth-values based on a predetermined converting rule to establish a features truth-value list”.  Given the broadest reasonable interpretation, this limitation is taught by Ambati et al.  Further, determining that an entry is associated with abnormal behavior (yes/no) is no different than indicating the feature value is existing or 
On pages 13-14, under the REMARKS, the Applicant argues, “Furthermore, Ambati only describes that one or more weights associated with the one or more features included in the machine learning model may be tuned to improve the accuracy of the machine learning model.  In contrast, in amended claim 1, each feature value is trained to obtain a weighted value, and the board detection model can calculate the detection result of the repairable board according to the weighted value of each feature value”.  The Examiner respectfully disagrees.  In para. 0050 and 0053, Ambati et al. disclose wherein each feature value is trained to obtain a weighted value (weights maybe adjusted to improve accuracy), and the board detection model calculates the detection result of the repairable board according to the weighted value of each feature value.  The Applicant fails to show how the language of the claims patentably distinguishes them from the references. 
13Appl. No. 16/389,465Attorney Docket No.: US75491On page 14, under the REMARKS, the Applicant argues, “Ambati does not disclose how to use a board detection model to detect repairable board.”  The Examiner disagrees.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
 On page 14, under the REMARKS, the Applicant argues, “Ambati fails to disclose the features of ‘each feature value is trained to obtain a weighted value, and the board detection model calculates the detection result of the repairable board .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113